In related child custody proceedings pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Rockland County (Warren, J.), entered October 28, 2004, which, after a hearing, awarded custody of the parties’ children to the father.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Fediuk v Fediuk, 173 AD2d 769 [1991]). Crane, J.P, Ritter, Krausman and Skelos, JJ., concur.